UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6979


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MICHAEL DONNELLE O’GARRA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:14-cr-00071-WO-1; 1:15-cv-00576-
WO-LPA)


Submitted:   November 7, 2016             Decided:      November 15, 2016


Before GREGORY,   Chief   Judge,   and   KEENAN   and    HARRIS,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Michael Donnelle O’Garra, Appellant Pro Se. Robert Michael
Hamilton, Harry L. Hobgood, Angela Hewlett Miller, Assistant
United   States Attorneys, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael     Donnelle      O’Garra        seeks   to    appeal       the      district

court’s    order     accepting     the     recommendation          of    the     magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.                 28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial      showing         of    the     denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

O’Garra has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral   argument     because         the    facts       and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3